DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1 and 8, the limitation “said air flow layer being coupled to the surface
of the substrate in the absence of penetration into the surface of the substrate” is recited in lines
12-14.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for
which the Applicants have no support in the original disclosure. Negative limitations in a claim
which do not appear in the specification as filed introduce new concepts and violate the
description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller,
231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus (US 2007/0275210) in view of Allen et al. (US 2004/0258946) (Allen).
In reference to claim 1, Heselhaus teaches a layered system comprising a substrate ([0019]) (corresponding to a composite laminate comprising: a substrate). The substrate at a surface 9 adjoins a region which is exposed to a hot medium (i.e., a hot side), a thermal barrier coating is present on the surface 9 ([0020]) (corresponding to a substrate having a hot side; a thermal barrier coating coupled to said hot side of said substrate).
Heselhaus further teaches the substrate 4 is additionally cooled at a surface 14 which lies on the opposite side from the surface 9 exposed to the hot medium ([0022]; Fig. 1) (corresponding to a cold side opposite said hot side). The substrate 4 is cooled by a cooling medium KM being passed through the substrate 4 at the surface 14, this takes place through a porous layer 10 which is present on the surface 14 of the substrate as shown in FIG. 2, provided below ([0014]) (corresponding to an air flow layer coupled to the surface of said substrate on said cold side; said air flow layer being coupled o the surface of the substrate in the absence of penetration into the surface of said substrate).
Heselhaus does not explicitly teach a reflective coating disposed on said thermal barrier coating, said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating, as presently claimed. However, Heselhaus teaches the layered system comprising the substrate is used for turbine components of a turbomachine such as a gas turbine ([0019]).
Allen teaches a protective coating applied to a substrate, for example a turbine component ([0015]). The protective coating includes a ceramic coating, wherein the ceramic coating a thermal barrier coating applied to the substrate ([0017]).
Allen further teaches ceramic coatings allow for direct heat transfer via radiation over certain wavelengths, to reduce such radiation heat transport, one or more layers of a reflective material is embedded within the ceramic coating ([0018]). The reflective material layer is placed as close as possible to the hot side of the coated article ([0021]).
The reflective material layer is continuous and has a thickness in the range of from about 0.5 microns to about 25.5 microns (i.e., 500 nm to 25,500 nm) ([0018]) (corresponding to a reflective coating disposed on said thermal barrier coating). The reflective material layer is formed of a noble metal and is covered with a cover layer of a ceramic coating ([0019]; [0020]) (corresponding to said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Allen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a reflective material layer and ceramic cover layer over the reflective material layer and on the thermal barrier coating of Heselhaus, in order to reduce radiation heat transport, and thereby arriving at 
    PNG
    media_image1.png
    284
    698
    media_image1.png
    Greyscale
the presently claimed invention.
In reference to claim 3, Heselhaus in view of Allen teaches the limitations of claim 1, as discussed above. Heselhaus further teaches porous layer has a honeycomb structure ([0052]) (corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).
In reference to claim 4, Heselhaus in view of Allen teaches the limitations of claim 3, as discussed above. Heselhaus further teaches the porous layer includes pore and passages may be present in the pore walls, through which the cooling medium can flow ([0024]; [0038]) (corresponding to said air flow layer comprises flow channels configured to flow cooling air).
In reference to claim 5, Heselhaus in view of Allen teaches the limitations of claim 4, as discussed above. Heselhaus further teaches a protective layer 12 applied to the porous layer 10, the protective layer has holes out of which a cooling medium can flow ([0068]-[0069]) (corresponding to an additional composite layer coupled to said air flow layer opposite said substrate, said additional composite layer comprises perforations that fluidly communicate with the flow channels of the air flow layer, wherein said perforations are configured to flow cooling fluid).
In reference to claims 8, 11 and 13, Heselhaus teaches a layered system comprising a substrate used for turbine components of a turbomachine such as a gas turbine; the substrate of the layer system has a surface 9 adjoining a region which is exposed to a hot medium such as a hot-gas duct ([0019]) (corresponding to a composite laminate cooling flow duct for a gas turbine engine comprising a substrate forming said duct, said substrate having a hot side). The substrate includes a thermal barrier coating on the surface 9 ([0020]) (corresponding to a substrate having a hot side; a thermal barrier coating coupled to said hot side of said substrate).
Heselhaus further teaches the substrate 4 is additionally cooled at a surface 14 (i.e., cool side) which lies on the opposite side from the surface 9 (i.e., hot side) ([0022]) (corresponding to a cold side opposite said hot side). The substrate 4 is cooled by a cooling medium KM being passed through the substrate 4 at the surface 14, this takes place through a porous layer 10 which is present on the surface 14 of the substrate as shown in FIG. 2, provided above ([0014]) (corresponding to an air flow layer disposed on the surface of said substrate on said cold side; said air flow layer being coupled o the surface of the substrate in the absence of penetration into the surface of said substrate).
Heselhaus further teaches a protective layer 12 applied to the porous layer 10, the protective layer has holes out of which a cooling medium can flow ([0068]-[0069]) (corresponding to an additional composite layer coupled to said air flow layer opposite said substrate, said additional composite layer comprises perforations that fluidly communicate with the flow channels of the air flow layer, wherein said perforations are configured to flow cooling fluid).
Heselhaus does not explicitly teach a reflective coating disposed on said thermal barrier coating, said reflective coating comprises a double layer comprising a conformal meta layer 
capped with a conformal inorganic coating, as presently claimed.
Allen teaches a protective coating applied to a substrate, for example a turbine component ([0015]). The protective coating includes a ceramic coating, wherein the ceramic coating a thermal barrier coating applied to the substrate ([0017]).
Allen further teaches ceramic coatings allow for direct heat transfer via radiation over certain wavelengths, to reduce such radiation heat transport, one or more layers of a reflective material is embedded within the ceramic coating ([0018]). The reflective material layer is placed as close as possible to the hot side of the coated article ([0021]).
The reflective material layer is continuous and has a thickness in the range of from about 0.5 microns to about 25.5 microns (i.e., 500 nm to 25,500 nm) ([0018]) (corresponding to a reflective coating disposed on said thermal barrier coating; the reflective coating can include a thickness from 5 nanometers-5000 nanometers). The reflective material layer is formed of a noble metal and is covered with a cover layer of ceramic coating ([0019]; [0020]) (corresponding to said reflective coating comprises a double layer comprising a conformal metal layer capped with a conformal inorganic coating; the conformal inorganic coating in a single layer).
In light of the motivation of Allen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a reflective material layer and ceramic cover layer over the reflective material layer and on the thermal barrier coating of Heselhaus, in order to reduce radiation heat transport, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 9, Heselhaus in view of Allen teaches the limitations of claim 8, as discussed above. Heselhaus further teaches the porous layer includes pore and passages may be present in the pore walls, through which the cooling medium can flow ([0024]; [0038]) (corresponding to said air flow layer comprises flow channels configured to flow cooling air).
In reference to claim 10, Heselhaus in view of Allen teaches the limitations of claim 8, as discussed above. Heselhaus further teaches porous layer has a honeycomb structure ([0052]) (corresponding to said air flow layer comprises at least one of a honeycomb and an open cell foam material).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 1 above, and further in view of Lee (US 2010/0136349).
In reference to claim 6, Heselhaus in view of Allen teaches the limitations of claim 1, as discussed above.
Heselhaus in view of Allen does not explicitly teach the thermal barrier coating comprises more than one layer, as presently claim.
Lee teaches a multilayer thermal barrier coating (TBC) including a plurality of layers ([0006]) (corresponding to said thermal barrier coating comprises more than one layer). Each of the plurality of layers is selected to provide at least one of low thermal conductivity, erosion resistance, thermal cycling resistance, and CMAS degradation resistance to the multilayer TBC ([0006]; [0076]).
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Heselhaus in view of Allen to be the multilayer thermal barrier coating of Lee, in order to provide specific properties to the TBC (i.e., low thermal conductivity, erosion resistance, thermal cycling resistance, and CMAS degradation resistance), and thereby arriving at the presently claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 1 above, and further in view of Strock et al (US 2016/0032774) (Strock).
In reference to claim 7, Heselhaus in view of Allen teaches the limitations of claim 1, as discussed above.
Heselhaus in view of Allen does not explicitly said thermal barrier layer comprises a preform sheet, as presently claimed.
Strock teaches a thermal barrier coating on a turbine engine component (Abstract). The thermal barrier coating includes a preform sheet material, forming a plurality of geometric surface features in the sheet material, joining the sheet material to a substrate of the turbine engine component and disposing a thermally insulating topcoat over the geometric surface features ([0015]) (corresponding to said thermal barrier layer comprises a preform sheet). The thermally insulating topcoat is a ceramic material such as yttria stabilized with zirconia ([0041]).
Strock further teaches faults extending through the thermally insulating topcoat from the surface features, wherein the faults facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high temperatures within the turbine section during use in the gas turbine engine ([0033]).
In light of the motivation of Strock, it would have been obvious to one of ordinary skill the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of the surface 9 of Heselhaus in view of Allen to include a preform sheet material, in order to provide faults to facilitate reducing internal stresses within the thermal barrier coating, and thereby arriving at the presently claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heselhaus in view of Allen as applied to claim 8 above, and further in view of Carbon-carbon composites: a summary of recent developments and applications (Windhorst).
The examiner has provided the non-patent literature document, Windhorst, with the Office Action mailed 03/09/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claim 12, Heselhaus in view of Allen teaches the limitations of claim 8, as discussed above.
Heselhaus in view of Allen does not explicitly teach the air flow layer comprises a carbon
reinforced composite with milled air flow channels, as presently claimed. However, Heselhaus
teaches cooling medium KM flows through the porous layer, the porous layer includes pores and
passages ([0025]; [0047]) (corresponding to air flow channels).
Windhorst teaches carbon fibre reinforced carbon (CFRC) is a composite material consisting of carbon fibres embedded in a carbonaceous matrix (Abstract) (corresponding to a carbon reinforced composite). The composite material has low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures (Abstract; Introduction, p. 11; Applications, p. 14).
In light of the motivation of Windhorst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the carbon fibre reinforced carbon as the material of the porous layer of Heselhaus in view of Allen, in order to provide a porous layer material having low density, high thermal conductivity and shock resistance, and excellent mechanical properties at elevated temperatures, and thereby arriving at the presently claimed invention.
Although Heselhaus in view of Allen and Windhorst does not explicitly teach the porous layer is milled as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is
unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Heselhaus in view of Allen and Windhorst meets the requirements of the claimed product, Heselhaus in view of Allen and Windhorst clearly meets the requirements of the present claim.


Response to Arguments
Applicant primarily argues:
“One having ordinary skill in the pertinent art would recognize from the figures that Applicant(s) had possession of an air flow layer disposed on a surface of said substrate on said cold side, as claimed.
Moreover the original specification at least at [0037]-[0041] clearly describes the configuration that is shown in figures 2 and 3 with the air flow layer coupled to a surface of said substrate on said cold side; said air flow layer being coupled to the surface of the substrate in the absence of penetration into the surface of said substrate, that is the air flow layer never penetrates the surface, as claimed.”
Remarks, p. 9
The examiner respectfully traverses as follows:
The fact remains, there is no support in the originally filed disclosure for the phase, “said air flow layer being coupled to the surface of the substrate in the absence of penetration into the surface of said substrate”, as presently claimed. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).
The limitation “in the absence of penetration into the surface of said substrate” clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
Applicant further argues:
“The Heselhaus/Allen combination includes at Heselhaus Fig. 1-6 and paragraphs [0018]-[0022] a layer system 1 with a substrate 4 having a surface 9 that is adjacent the hot side or hot region 110, 111 of the substrate 4. The cold side being opposite the hot side 110, 111 in all embodiments. A porous layer 10 is present on the hot side 110, 111 in all embodiments that include a porous layer 10 as seen in Figs. 7-10 and describe at [0022]-[0024]. A protective layer 12 is applied to the porous layer 10. The protective layer 12 can be a TBC used to protect against the hot side 110, 111. The protective layer 12 is located on the hot side 110, 111 as shown clearly at Fig. 10. This location is exactly the opposite of the cold side of the substrate 4.
The thermal barrier coatings may be present on the surface 9 in a known way. The ceramic thermal barrier coating can be applied to the porous layer 10 by means of known coating processes. Heselhaus provides no teaching or motivation to provide direction for one of ordinary skill in the art to modify or change the TBC applied to the porous layer 10 or surface 9.”
Remarks, p. 10
The examiner respectfully traverses as follows:
Heselhaus disclose at [0022]:
“the substrate 4 is cooled by a cooling medium LM being passed through the hollow component so as to dissipate the heat from the substrate at the surface 14. According to the invention, this takes place through a porous layer 10 which is present on the surface 14 of the substrate 4”
Further, Heselhaus discloses at [0045]:
“The following statements relating to the formation of the porous layer 10 and the bonding to the substrate 4, however, also apply to the arrangement of the porous layer 10 on the substrate 4 in accordance with FIGS. 1, 2, 3 and 4.” 
In light of the disclosure of Heselhaus, even if the exemplary embodiment of the porous layer including a protective layer are on the hot side, it is clear the porous layer including the protective layer is applicable to the arrangement of the porous layer on the cooled surface of the substrate.
Additionally, while Heselhaus may not show figures in which the porous layer 10 includes a protective layer 12 on the surface 14, Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Even if the protective layer applied to the porous layer on the cooled surface is not disclosed as a preferred embodiment, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Thus, for the reasons set forth above and in the rejection of record Heselhaus in view of Allen meets the presently claimed limitations.
Applicant further argues:
“Obviousness cannot be established by merely finding the claimed constituents in the prior art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of invention would have selected and combined those prior art elements to yield the claimed invention. Id. At 421. The Examiner has not made a prima facie case of obviousness because the Examiner has not made an evidentiary showing that one of ordinary skill in the art would have combined the claimed elements in the amounts set forth in claim 1 or claim 8. The Examiner fails to recognize that to render a claim obvious, the prior art cannot be vague and must guide an artisan of ordinary skill in the art towards a particular solution. See Bayer Schering Pharma AG v. Barr Labs, Inc., 575 F.3d 1341, 1347 (Fed. Cir. 2009). When the prior art gives no indication of what parameters are critical or advantageous as to which of any possible choices is likely to be successful an invention is not obvious to try. Id.
The only way to arrive at the claimed invention starting from the primary reference Heselhaus to Allen is to use hindsight. However, the determination of obviousness is not whether a person could, with full knowledge of the claimed invention, reproduce it from the prior art. Rather, the question is whether it would have been obvious, without knowledge of the claimed invention, to make the bath composition set forth in the claims. The answer to this question, given the disclosures of the references, is ‘no.’
Choosing bits and pieces of the prior art that favor the combination the examiner wants to make, and failing to consider each reference as a whole, may indicate that the examiner has relied upon impermissible hindsight to make that combination. When researching a particular field of invention to inspire the next steps in the inventive process, the applicant would be faced with the references as a whole instead of with key words or phrases that match the wording of the invention. Without the benefit of the not-yet-written claims guiding the search process, the applicant would not know which portions of the reference should be considered relevant and which portions might be overlooked during examination. 158In re Mercier, 515 F.2d at 1166. The examiner has the benefit of the claims before her. To use the claims to piece together information that a PHOSITA would not have combined when faced with the references as a whole is an exercise in impermissible hindsight reconstruction. Thus, the extent to which an examiner chooses bits and pieces of the prior art, and in doing so fails to consider the references as a whole, is probative of the extent to which an examiner has relied upon impermissible hindsight to reject the claim as obvious.”
Remarks, p. 11-12
The examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Heselhaus and Allen are both drawn to protective coatings for turbine components and Allen provides proper motivation to combine, namely, to reduce radiation heat transport in the coating, wherein reducing radiation heat transport through the ceramic coating will enhance the insulating properties of the thermal barrier coating ([0005]). Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to include a reflective material layer and ceramic cover layer over the reflective material layer and on the thermal barrier coating of Heselhaus, absent evidence to the contrary.
Therefore, Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784